Title: To Thomas Jefferson from Gideon Granger, 8 September 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Suffeild Septer: 8th 1807
                        
                        I have to acknowledge yours of the 24th. & 26th. ultimo. Immediately after the receipt of the former I went
                            to Hartford where the Supreme Court was in session to consult with the Distt Attorney. It appeared prudent to attempt
                            to procure the dismission of the prosecutions on general principles, without suggesting a single circumstance peculiarly
                            applicable to any particular case. I accordingly assumed this ground and suggested to those decided & disinterested
                            freinds to the Administration in confidence, those general principles of Law and policy which were calculated to produce
                            the desired Event. I found that reflection had so far enabled Truth and principle to congress the  of instrument and revenge as to leave our friends free
                            to acknowledge that they detested the Idea of introducing the
                            Doctrines of the Common Law as our criminal Code, and that they did not
                            beleive in the legality of the prosecutions. But as to policy, they thought that the Severe persecutions under which they
                            labored, required the measure. To this opinion they adhered and from hence resulted the necessity to open to these
                            Gentlemen and the Atty. for the District the circumstances and State of the Case—They all agreed that it was most
                            judicious to let not only that but all the prosecutions die—because to withdraw one in order to avoid
                            the investigation and press the others would manifestly be injurious—The time and manner of killing the prosecutions
                            became a serious question—To dismiss them suddenly might affect the approaching election. To do it without cause assignd might excite or give countenance to Injurious Suggestions, to assign the just and
                            legal cause, viz, “that the Constitution and Laws of the United States did not warrant a prosecution of common Law for a
                                libel” would doubtless offend the Judge and Attorney, which all
                            felt extremely desirous to avoid—Yet under the circumstances I recommended the latter course because correct in principle
                            and in my opinion furnished the only firm ground on which we could meet the Enemy
                            & repel the attacks which are certainly to be expected.
                        
                            I however had to leave the time and manner undecided
                                and for the present to be contented with assurance that the
                            prosecutions should be discontinued.
                        On my return to this place I received yours of the 26th. and concluded it was desirable to have a further conference with the Prosecutor before I informed you of the result. It
                            was not in my power to procure an Intervue till last Evening. The Subject was lengthily discussed, the Attorney feels
                            distressed at the  misunderstanding with the Judge, yet determined to do
                            his duty correctly. I urged the necessity of living up to our principles, of maintaining the maxims of civil liberty, of an
                            inflexible discharge of public duty, at the hazard of temporary passion—and unjust reflections: and the evils which would
                            result to the administration from indirectly discussing these prosecutions & the principles on which they are attempted
                            to be supported before Congess on a bill to compel the attendance of Witnesses from other States before the federal Court
                            and from the unpleasant suspicions which would be created, by suffering the prosecutions to remain untill after the
                            Witnesses were summoned under such Laws as would compel an Attendance.
                        The Attorney acknowledged the Utility of an early dismission, and suggested that it was most probable he
                            should follow my advice. Be assured, Sir, the prosecutions will be dismissed. Tho I am convinced of the Integrity of most
                            of those, who have favored these prosecutions Yet Sir, I  have always feared there
                            were among the warmest Advocates some whose views were not genrally
                            understood. I am on the wing for Boston Ever Your Affectte friend
                        
                            G Granger
                            
                        
                    